Citation Nr: 1611004	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for chronic adjustment disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION


The Veteran had active service from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The case was previously before the Board in September 2014, when it was remanded for examination of the Veteran.  Additional action is required.  


REMAND

During the June 2014 hearing before the Board, the Veteran reported that he had been diagnosed with posttraumatic stress disorder (PTSD), and he wanted that diagnosis included when considering the severity of his psychiatric disability.  The Board found that a new VA examination was necessary to determine whether the Veteran has any additional psychiatric disabilities beyond chronic adjustment disorder, specifically PTSD.  In September 2014, the Board remanded the claim for a VA examination to be conducted.  

According to the record, the Veteran was scheduled for a VA Compensation and Pension examination on December 18, 2015, but he failed to report.  However, he reported to scheduled Compensation and Pension examinations just two weeks earlier, and he was seen for outpatient treatment just a week before the December 19, 2015 examination.  The record does not document that the Veteran was provided notice that the December 2015 examination was scheduled.  In light of his report to examinations scheduled weeks earlier, the Board believes that an additional examination should be attempted.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examinations to ascertain and evaluate the current level of severity of any currently or previously diagnosed psychiatric disorder that is related to his military service.  The claims file and all electronic records must be made available to the examiner. 

The examiner should clearly report the extent of the Veteran's psychiatric disability in accordance with VA rating criteria, to include noting any occupational and social impairment. 

The examiner should also determine if the Veteran has any additional psychiatric disability that is causally related to service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether any alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more inservice stressor found to be established by the record and found sufficient to produce PTSD by the examiner.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO/AMC to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claim on appeal may be granted.  The Veteran should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

